Citation Nr: 0306185	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus.

(The issue of entitlement to a compensable evaluation for 
hepatitis C will be the subject of a future decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1998, a 
statement of the case was issued in May 1999, and a 
substantive appeal was received in May 1999.  The veteran 
testified at a Board videoconference in November 2002.  

A review of the record reflects that the veteran wishes to 
file a claim for a total disability rating based on 
individual unemployability or, in the alternative, a claim 
for a nonservice-related pension.  As these issues have not 
been procedurally developed, the Board is referring them to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The veteran's diabetes mellitus is more likely than not 
related to his duties in service.


CONCLUSION OF LAW

The evidence being in relative equipoise, service connection 
for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
diabetes mellitus.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and January 2001 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, by March 2002 supplemental 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
private medical records and VA medical examination reports 
and opinions.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 


Factual Background 

The July 1976 report of medical examination did not reflect a 
diagnosis of diabetes mellitus.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  
On the corresponding report of medical history completed by 
the veteran, he did not indicate diabetes mellitus or 
associated symptomatology.

The veteran's March 1979 report of medical examination did 
not reflect a diagnosis of diabetes mellitus.  The veteran's 
"PULHES" physical profile amounted to a "picket fence."  
See Id.  

September 1990 private medical records reflected a diagnosis 
of diabetes mellitus that was improving with medication.  

An August 1997 private medical opinion reflected that the 
veteran had diabetes mellitus while on active duty.  The 
physician indicated that "[r]eview of military records shows 
[the veteran] had glucosuria consistent with DM while on 
active duty."

On August 1997 VA general medical examination, the examiner 
indicated that the veteran's service medical records showed 
2+ glucose in his urine in 1987 as well as 4+ glucose in the 
urine in September 1981.  It was noted that a two-hour 
postprandial blood sugar draw in July 1978 was 94.  Insulin 
dependent diabetes I was diagnosed, and the examiner stated 
that the veteran had +2 and +4 glucose in the urine that 
dates back to the military service. 

A February 1998 private medical opinion of the veteran's 
primary care physician indicated that upon review of the 
veteran's service medical records it appeared that the 
veteran suffered from glucose intolerance while in service 
and that he developed full-fledged diabetes mellitus shortly 
after service.  

A February 1998 VA medical opinion report indicated that 
current American Diabetes Association standards defined 
diabetes mellitus as two fasting blood sugar levels of 126.  
When the veteran was in service, diabetes mellitus was said 
to consist of a blood sugar level of 140.  As well, the 
opinion reflected that the veteran was never treated for 
diabetes mellitus in service.  Also, a review of the 
veteran's record did not include information that was 
suggestive of diabetes mellitus in service.  The examiner 
opined that the veteran did not suffer from diabetes mellitus 
in service.

In an October 1999 affidavit, the veteran's private primary 
care physician stated that based on a review of the veteran's 
service medical records and the fact that the veteran was 
receiving treatment for diabetes mellitus within two years of 
separation, it appeared that the veteran had diabetes 
mellitus while still in service.  

In a June 2000 letter, the veteran's primary care physician 
explained that service medical records indicated two episodes 
of glucosuria and that based on the subsequent development of 
severe diabetic complications beginning in early 1990, it was 
more probable than not that the veteran had diabetes mellitus 
prior to 1979 when that disease was subclinical and 
undiagnosed.

A September 2001 letter from the veteran's private physician 
indicated that there was evidence of elevated blood sugars as 
well as glucosuria during service and that the veteran 
subsequently developed full-blown diabetes mellitus shortly 
after discharge.

In November 2002, the veteran testified at a video conference 
hearing before the undersigned.  He indicated that he 
suffered from many complications due to his diabetes 
mellitus.  

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The record unequivocally reflects that the veteran currently 
suffers from diabetes mellitus.  A present disability is 
necessary for the granting of service connection.  38 C.F.R. 
§ 3.303; Gilpin, supra.  In addition to a present disability, 
however, the evidence must reflect a nexus between the 
present disability and service.  38 C.F.R. § 3.303.  

A review of the evidence indicates that the veteran was not 
diagnosed with -fledged diabetes mellitus during service.  
Rather, the full impact of diabetes mellitus did not manifest 
until some time after service.  The evidence, however, does 
indicate that the veteran likely suffered from subclinical 
diabetes mellitus during service.  Thus, according him the 
benefit of the doubt, service connection for diabetes must be 
granted.  38 U.S.C.A. § 5107; Gilbert, supra.  

The Board is cognizant of the fact that there is persuasive 
medical evidence of record indicating that the veteran did 
not have diabetes mellitus during service.  However, the 
medical evidence to the contrary is at least in relative 
equipoise.  See Id.  As such, the Board is under obligation 
to decide in this matter in the manner most favorable to the 
veteran.  Id.  Thus, again, despite the evidence weighing 
against his claim of service connection for diabetes 
mellitus, the veteran must prevail, and service connection 
for diabetes mellitus must be granted.  Id.  



ORDER

Service connection for diabetes mellitus is granted.



	                        
____________________________________________
	Dennis F. Chiappetta
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

